                                                                                           Case 4:20-cv-00269-CKJ Document 12 Filed 10/09/20 Page 1 of 2



                                                                                    1    Jim Mackie, SBN 013314
                                                                                         Susan Wilson, SBN 014934
                                                                                    2
                                                                                         OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                    3    STEWART, P.C.,
                                                                                         3430 E. Sunrise Drive, Suite 220
                                                                                    4    Tucson, AZ 85718
                                                                                    5    Telephone: 520-544-0300
                                                                                         Fax: 520-544-9675
                                                                                    6    jim.mackie@ogletree.com
                                                                                         susan.wilson@ogletree.com
                                                                                    7
                                                                                         Attorneys for Defendant Beyond Bread, Inc.
                                                                                    8
                                                                                    9
                                                                                                                    UNITED STATES DISTRICT COURT
                                                                                    10
                                                                                                                          DISTRICT OF ARIZONA
                                                                                    11
                                                                                         Andrew Moorehead,                               No. 4:20-cv-00269-CKJ
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                    12
                                                                                                       Plaintiff,
                                                                                    13
                                                                                                                                         JOINT STIPULATION FOR
                                                                                    14          v.                                       DISMISSAL WITH PREJUDICE
                                                 3430 E. Sunrise Drive, Suite 220




                                                                                    15   Beyond Bread, Inc.
                                                    Telephone: 520-544-0300
                                                        Tucson, AZ 85718




                                                                                    16                 Defendant.
                                                                                    17
                                                                                    18          Defendant Beyond Bread, Inc. (“Beyond Bread”), by and through undersigned

                                                                                    19   counsel, and Plaintiff Andrew Moorehead (“Plaintiff”), appearing pro se, hereby stipulate

                                                                                    20   that the above-captioned matter may be dismissed, with prejudice, each party to bear its

                                                                                    21   own attorneys’ fees, Beyond Bread to bear all taxable costs.

                                                                                    22          Plaintiff has authorized Defendant’s attorney, Susan M. Wilson, to electronically

                                                                                    23   sign and file this Stipulation on his behalf.

                                                                                    24          A form of Order is submitted herewith for the Court’s consideration.

                                                                                    25   ////

                                                                                    26   ////

                                                                                    27   ////

                                                                                    28          RESPECTFULLY SUBMITTED this 9th day of October 2020.
                                                                                          Case 4:20-cv-00269-CKJ Document 12 Filed 10/09/20 Page 2 of 2



                                                                                    1
                                                                                                                                  OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                    2                                             STEWART, P.C.
                                                                                    3
                                                                                    4    By: s/Andrew Moorehead (with permission) By:s/   Susan Wilson__________________
                                                                                                Andrew Moorehead                          Susan Wilson
                                                                                    5
                                                                                                3417 S. Tahoe Dr.                         3430 E. Sunrise Drive, Suite 220
                                                                                    6           Tucson, AZ 85730                          Tucson, AZ 85718
                                                                                                Plaintiff Pro Se                          Attorneys for Defendant Beyond
                                                                                    7                                                     Bread, Inc.
                                                                                    8
                                                                                    9
                                                                                    10
                                                                                    11                                                                             44302063.1
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                    12
                                                                                    13
                                                                                    14
                                                 3430 E. Sunrise Drive, Suite 220

                                                    Telephone: 520-544-0300




                                                                                    15
                                                        Tucson, AZ 85718




                                                                                    16
                                                                                    17
                                                                                    18
                                                                                    19
                                                                                    20
                                                                                    21
                                                                                    22
                                                                                    23
                                                                                    24
                                                                                    25
                                                                                    26
                                                                                    27
                                                                                    28

                                                                                                                                 2
